Name: Political and Security Committee Decision (CFSP) 2017/1401 of 18 July 2017 extending the mandate of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (EUBAM Libya/1/2017)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  politics and public safety;  international security;  Africa
 Date Published: 2017-07-29

 29.7.2017 EN Official Journal of the European Union L 199/13 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1401 of 18 July 2017 extending the mandate of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (EUBAM Libya/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to the Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2013/233/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya), including the decision to appoint a Head of Mission. (2) On 30 August 2016, the PSC adopted Decision (CFSP) 2016/1634 (2), appointing Mr Vincenzo TAGLIAFERRI as Head of Mission of EUBAM Libya from 1 September 2016 to 21 August 2017. (3) On 4 August 2016, the Council adopted Decision (CFSP) 2016/1339 (3), amending and extending Decision 2013/233/CFSP until 21 August 2017. (4) On 17 July 2017, the Council adopted Decision (CFSP) 2017/1342 (4), extending the mandate of EUBAM Libya from 22 August 2017 to 31 December 2018. (5) On 12 July 2017, the High Representative of the Union for Foreign Affairs and Security Policy proposed to extend the mandate of Mr Vincenzo TAGLIAFERRI as Head of Mission of EUBAM Libya from 22 August 2017 to 21 August 2018, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Vincenzo TAGLIAFERRI as Head of Mission of EUBAM Libya is hereby extended from 22 August 2017 to 21 August 2018. Article 2 This Decision shall enter into force on 21 August 2017. Done at Brussels, 18 July 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 138, 24.5.2013, p. 15. (2) Political and Security Committee Decision (CFSP) 2016/1634 of 30 August 2016 on the appointment of the Head of Mission of the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (EUBAM Libya/1/2016) (OJ L 243, 10.9.2016, p. 10). (3) Council Decision (CFSP) 2016/1339 of 4 August 2016 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 212, 5.8.2016, p. 111). (4) Council Decision (CFSP) 2017/1342 of 17 July 2017 amending and extending Decision 2013/233/CFSP on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (OJ L 185, 18.7.2017, p. 60).